t c memo united_states tax_court nemat mostaan petitioner v commissioner of internal revenue respondent docket no filed date nemat mostaan pro_se kimberly j peterson for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge norman h wolfe pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 all section references are to the internal_revenue_code in effect for the tax years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge wolfe special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction respondent contends that this case should be dismissed on the ground that the petition was not filed within the 90-day period prescribed in sec_6213 petitioner objects to respondent's motion and contends that respondent failed to issue a valid notice_of_deficiency under sec_6212 petitioner argues that the notice in question was not mailed to his last_known_address respondent argues that the notice was properly mailed to petitioner's last_known_address and that in any event petitioner actually received the notice early enough so that he could have filed a petition within the time allowed by statute an evidentiary hearing was held on respondent's motion petitioner resided at larkspur california when his petition was filed on date the office of the district_director internal_revenue_service irs san jose california sent to petitioner by certified mail a notice_of_deficiency addressed as follows nemat mostaan lascar place san jose ca in the notice respondent determined the following deficiencies and additions to tax additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number petitioner mailed a petition in this case by certified mail on date days after the mailing of the notice_of_deficiency and it was received by this court on date days after the mailing of the notice the jurisdiction of this court is governed by statute sec_7442 in order to maintain an action in this court there must be a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 91_tc_1019 under sec_6212 a notice_of_deficiency is sufficient if it is mailed to the taxpayer's last_known_address by certified or registered mail sec_6212 and b a notice_of_deficiency will be deemed valid whether or not received by the taxpayer if it was mailed to the taxpayer's last_known_address 763_f2d_89 2d cir 81_tc_42 in general a petition must be filed with the tax_court within days from the date a statutory_notice_of_deficiency is mailed to a taxpayer residing in the united_states sec_6213 if a petition is not filed within the 90-day period this court does not acquire jurisdiction of the case 60_tc_522 affd per curiam 499_f2d_550 2d cir moreover an improperly addressed notice is nonetheless valid if the taxpayer receives actual notice of the commissioner's deficiency determination in a timely fashion ie without prejudicial delay see 527_f2d_754 9th cir affg 57_tc_102 81_tc_65 affd 769_f2d_1376 9th cir last_known_address as noted above under sec_6212 a notice_of_deficiency is sufficient if it is mailed to the taxpayer's last_known_address by certified or registered mail neither sec_6212 nor the regulations thereunder define a taxpayer's last_known_address generally a taxpayer's last_known_address is the address to which in light of all surrounding facts and circumstances the commissioner reasonably believed the taxpayer wished the notice_of_deficiency to be sent monge v commissioner supra pincite a taxpayer's last_known_address is determined at the time the commissioner mails the notice_of_deficiency and a notice mailed to the last_known_address is valid even if the commissioner later receives information showing that the taxpayer resides at a different address see sec_6212 monge v commissioner supra pincite abeles v commissioner supra pincite in abeles v commissioner supra pincite we held that the commissioner is entitled to treat the address shown on a taxpayer's most recent return as the taxpayer's last_known_address absent clear and concise notification of an address change when a taxpayer changes his address the taxpayer must notify the commissioner of the change or else accept the consequences 62_tc_367 affd without published opinion 538_f2d_334 9th cir to supplant the address on the most recent return the taxpayer must clearly indicate that the former address is no longer to be used tadros v commissioner supra pincite white v commissioner tcmemo_1990_528 in the present case the record shows that the notice_of_deficiency was mailed to the address on petitioner's most recent return and petitioner has failed to show that he notified respondent of a change_of address the deficiency_notice was mailed to petitioner pincite lascar place san jose ca lascar the address listed as petitioner's home address on the tax_return that he filed on date and also on the amended_return for that he filed on date at the time of the hearing on respondent's motion to dismiss petitioner had not yet filed a return for petitioner's return for was not yet due when the deficiency_notice was mailed and petitioner concedes that as of the end of he had not filed a return for any year after petitioner argues that he moved from lascar to skylark drive apt larkspur ca skylark drive in date and that he notified respondent of this change_of address petitioner claims that he was aware of audit activity with respect to his taxes for the years in issue and later received a so-called 30-day_letter concerning the possibility of an appeals_office conference he claims that he called respondent's offices at least six times between may and date that he spoke with irs personnel by telephone several times during that period and that during those telephone conversations he notified respondent's representatives of his change_of address petitioner presented a chart describing the time and subject matter of the alleged telephone conversations petitioner prepared the chart himself he attached to it a telecommunications expense report allegedly from the records of his employer to demonstrate that several of the calls had been made respondent disputed the authenticity of the report and the accuracy of the chart petitioner failed to present any substantiating witnesses or other evidence petitioner failed to establish notice of change_of address as a result of the alleged telephone conversations petitioner offered in evidence a series of letters dated between date and date addressed to irs personnel and bearing the return address of skylark drive in several of these documents petitioner purports to advise respondent of his change_of address respondent asserts that she has no knowledge of the alleged letters of notification and did not receive them as in the case of the claimed telephone notification calls petitioner failed to present any substantiation of the evidence beyond his own testimony under the circumstances of this case and in view of petitioner's repeated presentation of unsubstantiated evidence we are not convinced of the authenticity of the supposed letters of notification we are not required to accept petitioner's self- serving testimony 87_tc_74 accordingly we hold that in this case the notice_of_deficiency for the years in issue was mailed to petitioner's last_known_address by certified mail and that petitioner failed to provide respondent clear and concise notification of an address change prior to the date of mailing of the deficiency_notice actual receipt even if the deficiency_notice here had been improperly addressed nevertheless the notice would be valid since the record shows that petitioner received actual notice of respondent's deficiency determination in time for him to file a petition within the 90-day period after mailing of the notice see mulvania v commissioner supra pincite the postman who delivered mail pincite lascar place testified that he had spoken with petitioner on numerous occasions that he regularly delivered mail addressed to petitioner at that address during and that he was aware that petitioner's parents lived at that address the postman identified a receipt for certified mail addressed to petitioner pincite lascar place dated date and signed for by an unidentified member_of_the_household the receipt postal service form bore the same identifying number as the postal service form_3877 indicating the irs mailing of the deficiency_notice on date at san jose california the receipt of the certified mail package containing the deficiency_notice at the address where petitioner was receiving mail is persuasive evidence establishing actual receipt by petitioner see shamam v commissioner tcmemo_1992_77 petitioner's suggestion that a child living in the house may have obtained the mail and misplaced it is unconvincing failure_to_file petition within statutory time limits for this court to have jurisdiction a petition must be filed within days from the date a statutory_notice_of_deficiency is mailed to a taxpayer residing in the united_states sec_6213 the petition here was mailed on the 91st day and received on the 95th day the 91st day was not a saturday a sunday or a legal_holiday on the face of the matter we lack jurisdiction in this case petitioner has attached to his petition a copy of a purported letter dated date requesting petition forms and also stating i wish to contest the irs determination of the tax deficiencies as stated in their notice of deficiencies dated date if this letter were authentic it would be well within the 90-day period however the office of the clerk of this court cannot locate any such letter petitioner makes no claim that it was sent by certified mail we conclude that petitioner has failed to establish the authenticity of this document and has failed to show that he filed a timely petition with this court accordingly an order will be entered granting respondent's motion to dismiss for lack of jurisdiction
